Name: 2007/146/EC: Commission Decision of 28 February 2007 amending Decision 2005/393/EC as regards the conditions for the exemption from the exit ban for intra-Community trade and as regards the demarcation of the restricted zones in Bulgaria, France, Germany, and Italy (notified under document number C(2007) 597) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  European Union law;  Europe;  international trade;  agricultural activity
 Date Published: 2007-03-02; 2007-08-24

 2.3.2007 EN Official Journal of the European Union L 64/37 COMMISSION DECISION of 28 February 2007 amending Decision 2005/393/EC as regards the conditions for the exemption from the exit ban for intra-Community trade and as regards the demarcation of the restricted zones in Bulgaria, France, Germany, and Italy (notified under document number C(2007) 597) (Text with EEA relevance) (2007/146/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular Article 8(3) and Articles 11 and 12 thereof, Whereas: (1) Directive 2000/75/EC lays down control rules and measures to combat bluetongue in the Community, including the establishment of protection and surveillance zones and a ban on animals leaving those zones. (2) Commission Decision 2005/393/EC of 23 May 2005 on protection and surveillance zones in relation to bluetongue and conditions applying to movements from or through these zones (2) provides for the demarcation of the global geographic areas where protection and surveillance zones (the restricted zones) are to be established by the Member States in relation to bluetongue. (3) Intra-Community trade in ova and embryos complying with the conditions set out in Annex II.C.1 to Decision 2005/393/EC should not require the prior movement approval of the Member State of destination, as no post-collection testing for bluetongue is required, according to the risk assessment carried out by the International Embryo Transfer Society (IETS) and in line with the recommendations of the Office International des Epizooties (OIE) as regards that disease. (4) Intra-Community trade in ova and embryos complying with the conditions set out in Annex II.C.2 to Decision 2005/393/EC should not require the prior movement approval of the Member State of destination, as post-collection testing verifies beyond doubt the absence of the disease in the donor animal. (5) On 20 December 2006 France requested the Commission to adapt the demarcation of the restricted zone in France due to the cessation of the vectors activity in the affected area. (6) By Decision 2006/762/EC (3), the Commission adopted certain protective measures against bluetongue in Bulgaria to avoid the spread of the disease from the affected area of the administrative district of Burgas in relation to the import into the Community of susceptible animals. (7) Consequently, Bulgaria being a Member State since 1 January 2007, the affected area should now be included in Annex I to Decision 2005/393/EC. (8) On 9 January 2007 Germany informed the Commission of new outbreaks of bluetongue in Hessen and Lower Saxony. In view of those findings, it is appropriate to amend the demarcation of the restricted zone in Germany. (9) On 10 January 2007, Italy presented a report to the Standing Committee for the Food Chain and Animal Health which concludes that the surveillance system in place in Italy has proved that no seroconversion has occurred in the Region of Marche, since April 2005. (10) Consequently, that region should be considered free of bluetongue and, on the basis of the substantiated request submitted by Italy, deleted from the Italian regions listed under Zone B in Annex I to Decision 2005/393/EC. (11) Decision 2005/393/EC should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/393/EC is amended as follows: 1. In Article 5(1), point (b) is replaced by the following: (b) except in the case of frozen semen and of ova and embryos, the Member State of destination gives its approval prior to the movement. 2. Annex I is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 February 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 130, 24.5.2005, p. 22. Decision as last amended by Decision 2007/101/EC (OJ L 43, 15.2.2007, p. 40). (3) OJ L 311, 10.11.2006, p. 56. ANNEX Annex I to Decision 2005/393/EC is amended as follows: (1) The following Zone H is added: Zone H Bulgaria  Administrative district of Burgas. (2) The list of restricted zones in Zone F (serotype 8) which relates to France is replaced by the following: France  DÃ ©partement de lAube: arrondissement de Bar-sur-Aube et cantons de Arcis-sur-Aube, de Chapelle-Saint-Luc, de Mery-sur-Seine, de Piney, de Ramerupt, de Troyes (1er, 2Ã ¨me, 3Ã ¨me, 4Ã ¨me, 5Ã ¨me et 7Ã ¨me cantons),  DÃ ©partement des Ardennes,  DÃ ©partement de lAisne,  DÃ ©partement de la Marne,  DÃ ©partement de la Haute-Marne: arrondissement de Saint-Dizier et cantons de Andelot-Blancheville, de Bourmont, de Chaumont-Nord, de Chaumont-Sud, de Clefmont, de Juzennecourt, de Saint-Blin, de Vignory,  DÃ ©partement de la Meurthe-et-Moselle,  DÃ ©partement de la Meuse,  DÃ ©partement de la Moselle,  DÃ ©partement du Nord,  DÃ ©partement de lOise: arrondissements de Clermont, de CompiÃ ¨gne et cantons de Beauvais-Nord-Est, de Beauvais-Nord-Ouest, de Beauvais-Sud-Ouest, de Betz, de CrÃ ©py-en-Valois, de CrÃ ¨vecoeur-le-Grand, de Formerie, de Grandvilliers, de Marseille-en-Beauvaisis, de Nanteuil-le-Haudouin, de Nivillers, de Pont Sainte Maxence,  DÃ ©partement du Pas-de-Calais,  DÃ ©partement du Bas-Rhin: arrondissements de Haguenau, de Molsheim, de Saverne, de Strasbourg-campagne, de Strasbourg-ville, de Wissembourg et canton de Obernai,  DÃ ©partement de Seine-Maritime: cantons de Aumale, de Blangy-sur-Bresle, de Eu,  DÃ ©partement de Seine-et-Marne: cantons de FertÃ ©-sous-Jouarre, de Lizy-sur-Ourcq, de Rebais,  DÃ ©partement de la Somme,  DÃ ©partement des Vosges: cantons de BulgnÃ ©ville, de Charmes, de ChÃ ¢tenois, de Coussey, de Mirecourt, de NeufchÃ ¢teau, de Raon-lÃ ©tape, de Senones, de Vittel. (3) The list of restricted zones in Zone F (serotype 8) which relates to Germany is replaced by the following: Germany Baden-WÃ ¼rttemberg Stadtkreis Baden-Baden Im Landkreis Enzkreis: Birkenfeld, Eisingen, Illingen, Ispringen, KÃ ¤mpfelbach, Keltern, Kieselbronn, Knittlingen, KÃ ¶nigsbach-Stein, Maulbronn, MÃ ¼hlacker, NeuenbÃ ¼rg, Neulingen, Ã lbronn-DÃ ¼rrn, Ã tisheim, Remchingen, Sternenfels, Straubenhardt Stadtkreis Heidelberg Stadtkreis Heilbronn Im Landkreis Heilbronn: Bad Friedrichshall, Bad Rappenau, Bad Wimpfen, Brackenheim, Cleebronn, Eberstadt, Eppingen, Erlenbach, Gemmingen, GÃ ¼glingen, Gundelsheim, Hardthausen am Kocher, Ittlingen, Jagsthausen, Kirchardt, Langenbrettach, Leingarten, MÃ ¶ckmÃ ¼hl, Massenbachhausen, Neckarsulm, Neudenau, Neuenstadt am Kocher, Nordheim, Oedheim, Offenau, Pfaffenhofen, Roigheim, Schwaigern, Siegelsbach, Untereisesheim, Widdern, Zaberfeld Im Hohenlohekreis: DÃ ¶rzbach, Forchtenberg, Ingelfingen, Krautheim, Ã hringen, SchÃ ¶ntal, WeiÃ bach, Zweiflingen Landkreis Karlsruhe Stadtkreis Karlsruhe Im Landkreis Ludwigsburg: Sachsenheim Stadtkreis Mannheim Im Main-Tauber-Kreis: Ahorn, Assamstadt, Bad Mergentheim, Boxberg, Freudenberg, GroÃ rinderfeld, GrÃ ¼nsfeld, Igersheim, KÃ ¶nigheim, KÃ ¼lsheim, Lauda-KÃ ¶nigshofen, Tauberbischofsheim, Weikersheim, Werbach, Wertheim, Wittighausen Neckar-Odenwald-Kreis Im Ortenaukreis: Achern, Appenweier, Kappelrodeck, Kehl, Lauf, Neuried, Oberkirch, Offenburg, Renchen, Rheinau, Sasbach, Sasbachwalden, Schutterwald, WillstÃ ¤tt Stadtkreis Pforzheim Landkreis Rastatt Rhein-Neckar-Kreis Bayern Landkreis und Stadt Aschaffenburg Landkreis Bad Kissingen Im Landkreis Kitzingen: Albertshofen, Biebelried, Bruchbrunn, Dettelbach, Kitzingen, Mainstockheim, Marktsteft, Nordheim am Main, Schwarzach am Main, Sommerach, Sulzfeld am Main, Volkach Landkreis Main-Spessart Landkreis Miltenberg Landkreis RhÃ ¶n-Grabfeld Im Landkreis Schweinfurt: Bergrheinfeld, Dittelbrunn, Euerbach, Frankenwinheim, Geldersheim, Gochsheim, Grafenrheinfeld, Grettstadt, Kolitzheim, Niederwerrn, Poppenhausen, RÃ ¶thlein, Schonungen, Schwanfeld, Schwebheim, Sennfeld, Stadtlauringen, Sulzheim, Ã chtelhausen, Waigolshausen, Wasserlosen, Werneck, Wipfeld Stadt Schweinfurt Landkreis WÃ ¼rzburg ohne die Gemeinden Aub und Bieberehren Stadt WÃ ¼rzburg Brandenburg Im Landkreis Prignitz: Besandten, Eldenburg, Wootz Freie Hansestadt Bremen Gesamtes Landesgebiet Freie und Hansestadt Hamburg Gesamtes Landesgebiet Hessen Gesamtes Landesgebiet Mecklenburg-Vorpommen Im Landkreis Ludwigslust: Belsch, Bengerstorf, Besitz, Stadt Boizenburg, Brahlstorf, Dersenow, Stadt DÃ ¶mitz, Gresse, Greven, Gallin, Grebs-Niendorf, Karenz, Leussow, Stadt LÃ ¼btheen, Malk GÃ ¶hren, MalliÃ , Neu GÃ ¼lze, Neu KaliÃ , Nostorf, Pritzier, Redefin, Schwanheide, Teldau, Tessin/Bzbg., Vellahn, Vielank, Warlitz Niedersachsen Gesamtes Landesgebiet Nordrhein-Westfalen Gesamtes Landesgebiet Rheinland-Pfalz Gesamtes Landesgebiet Saarland Gesamtes Landesgebiet Sachsen-Anhalt Landkreis Altmarkkreis Salzwedel Landkreis Aschersleben-StaÃ furt Im Landkreis Bernburg: GÃ ¼sten Landkreis BÃ ¶rdekreis Landkreis Halberstadt Im Landkreis Jerichower Land: Hohenwarte, Lostau Landeshauptstadt Magdeburg Im Kreis Mansfelder Land: Abberode, Ahlsdorf, Alterode, Annarode, Arnstedt, Benndorf, Biesenrode, BrÃ ¤unrode, Braunschwende, Friesdorf, Gorenzen, Greifenhagen, GroÃ Ã ¶rner, Harkerode, Hergisdorf, Hermerode, Hettstedt, Klostermansfeld, Mansfeld, MÃ ¶llendorf, Molmerswende, Piskaborn, Quenstedt, Ritterode, Ritzgerode, Siebigerode, Stangerode, Sylda, Ulzigerode, Vatterode, Walbeck, Welbsleben, Wiederstedt, Wippra Landkreis Ohre-Kreis Landkreis Quedlinburg Im Landkreis Sangerhausen: Bennungen, Berga, Beyernaumburg, Blankenheim, Breitenbach, Breitenstein, Breitungen, BrÃ ¼cken (Helme), Dietersdorf, Drebsdorf, Edersleben, Emseloh, Gonna, Grillenberg, GroÃ leinungen, HackpfÃ ¼ffel, Hainrode, Hayn (Harz), Horla, Kelbra (KyffhÃ ¤user), Kleinleinungen, Lengefeld, Martinsrieth, Morungen, NiederrÃ ¶blingen (Helme), Nienstedt, OberrÃ ¶blingen, Obersdorf, PÃ ¶lsfeld, Questenberg, Riestedt, Riethnordhausen, RoÃ la, Rotha, Rottleberode, Sangerhausen, Schwenda, Stolberg (Harz), Tilleda (KyffhÃ ¤user), Uftrungen, Wallhausen, Wettelrode, Wickerode, Wolfsberg Im Landkreis SchÃ ¶nebeck: Atzendorf, Biere, Eickendorf, FÃ ¶rderstedt, LÃ ¶bnitz(Bode), SchÃ ¶nebeck(Elbe), Welsleben Im Landkreis Stendal: Aulosen, Badingen, Ballerstedt, Berkau, Bismark (Altmark), Boock, Bretsch, BÃ ¼ste, Dobberkau, Flessau, Gagel, Garlipp, Gladigau, Gollensdorf, Grassau, GroÃ  Garz, Heiligenfelde, Hohenwulsch, Holzhausen, Insel, KÃ ¤then, KlÃ ¤den, KÃ ¶nnigde, Kossebau, Kremkau, Krevese, LÃ ¼ckstedt, LÃ ¼deritz, MeÃ dorf, MÃ ¶ringen, Nahrstedt, Pollitz, Querstedt, Rochau, Rossau, SchÃ ¤plitz, Schernebeck, Schinne, Schorstedt, Staats, Steinfeld, TangerhÃ ¼tte, Uchtdorf, Uchtspringe, Vinzelberg, Volgfelde, Wanzer, Windberge, Wittenmoor Landkreis Wernigerode Schleswig-Holstein Im Kreis Herzogtum Lauenburg: Alt MÃ ¶lln, AumÃ ¼hle, BÃ ¤lau, Basedow, Basthorst, Besenthal, BÃ ¶rnsen, Borstorf, Breitenfelde, BrÃ ¶then, Brunstorf, Buchhorst, BÃ ¼chen, Dahmker, Dalldorf, Dassendorf, Elmenhorst, Escheburg, Fitzen, Fuhlenhagen, Geesthacht, GÃ ¶ttin, Grabau, Grambek, GroÃ  Pampau, Grove, Gudow, GÃ ¼lzow, GÃ ¼ster, Hamfelde, Hamwarde, Havekost, Hohenhorn, Hornbek, Juliusburg, Kankelau, Kasseburg, Klein Pampau, Koberg, KÃ ¶thel, Kollow, KrÃ ¶ppelshagen-Fahrendorf, KrÃ ¼zen, Krukow, KuddewÃ ¶rde, Langenlehsten, Lanze, Lauenburg/Elbe, Lehmrade, Linau, LÃ ¼tau, MÃ ¶hnsen, MÃ ¶lln, MÃ ¼hlenrade, MÃ ¼ssen, Niendorf/Stecknitz, Poggensee, Roseburg, Forstgutsbezirk Sachsenwald, Sahms, Schnakenbek, SchÃ ¶nberg, Schretstaken, Schulendorf, Schwarzenbek, Siebeneichen, Sirksfelde, Talkau, Tramm, Walksfelde, Wangelau, Wentorf bei Hamburg, Wentorf (Amt Sandesneben), Wiershop, Witzeeze, Wohltorf, Woltersdorf, Worth Im Kreis Pinneberg: Appen, Barmstedt, Bevern, Bilsen, BÃ ¶nningstedt, Bokholt-Hanredder, Borstel-Hohenraden, Bullenkuhlen, Ellerbek, Ellerhoop, Elmshorn, GroÃ  Nordende, Halstenbek, Haselau, Haseldorf, Hasloh, Heede, Heidgraben, Heist, Hemdingen, Hetlingen, Holm, Klein Nordende, Klein Offenseth-Sparrieshoop, KÃ ¶lln-Reisiek, Kummerfeld, Seester, Moorrege, Neuendeich, Pinneberg, Prisdorf, Quickborn, Raa-Besenbek, Rellingen, Schenefeld, Seester, SeestermÃ ¼he, Seeth-Ekholt, Tangstedt, Tornesch, Uetersen, Wedel Im Kreis Segeberg: Alveslohe, Ellerau, Henstedt-Ulzburg, Norderstedt Im Kreis Steinburg: Altenmoor, Borsfleth, Engelbrechtsche Wildnis, GlÃ ¼ckstadt, Herzhorn, Horst (Holstein), Kiebitzreihe, Kollmar, Neuendorf b. Elmshorn, Sommerland Im Kreis Stormarn: Ahrensburg, Ammersbek, Bargteheide, Barsbuettel, Braak, Brunsbek, Delingsdorf, Glinde, Grande, Groenwohld, Grossensee, Grosshansdorf, Hamfelde, Hammoor, Hohenfelde, Hoisdorf, Jersbek, Koethel, Luetjensee, Oststeinbek, Rausdorf, Reinbek, Siek, Stapelfeld, Steinburg, Tangstedt, Todendorf, Trittau, Witzhave ThÃ ¼ringen Landkreis Eichsfeld Stadt Eisenach Stadt Erfurt Landkreis Gotha Im Landkreis Hildburghausen: Eichenberg, Grub, Haina, Henfstedt, Marisfeld, Mendhausen, Oberstadt, Schmeheim, Themar, Westenfeld Im Ilmkreis: Angelroda, Arnstadt, Elgersburg, Frankenhain, Gehlberg, Geraberg, Geschwenda, Gossel, Graefenroda, Ichtershausen, Liebenstein, Plaue, Wachsenburggemeinde Im KyffhÃ ¤userkreis: Abtsbessingen, Artern/Unstrut, Bad Frankenhausen/KyffhÃ ¤user, Badra, Bellstedt, Bendeleben, Borxleben, Bretleben, Clingen, Ebeleben, Esperstedt, Etzleben, Freienbessingen, GÃ ¶llingen, Gorsleben, GreuÃ en, GroÃ enehrich, GÃ ¼nserode, Hachelbich, HelbedÃ ¼ndorf, Heldrungen, HolzsuÃ ra, Ichstedt, NiederbÃ ¶sa, OberbÃ ¶sa, Oldisleben, Ringleben, Rockstedt, Rottleben, Schernberg, Seega, Sondershausen, Steinthaleben, ThÃ ¼ringenhausen, Topfstedt, Trebra, Voigtstedt, Wasserthaleben, WestgreuÃ en, Wolferschwenda Landkreis Nordhausen Im Landkreis Schmalkalden-Meiningen: Altersbach, Aschenhausen, Bauerbach, Behrungen, Belrieth, Benshausen, Berkach, Bermbach, Bibra, Birx, Breitungen/Werra, Brotterode, Christes, DillstÃ ¤dt, Einhausen, Ellingshausen, Erbenhausen, Fambach, Floh-Seligenthal, Frankenheim/RhÃ ¶n, Friedelshausen, Henneberg, Herpf, HeÃ les, HÃ ¼mpfershausen, JÃ ¼chsen, Kaltensundheim, Kaltenwestheim, Kleinschmalkalden, KÃ ¼hndorf, Leutersdorf, Mehmels, Meiningen, Melpers, Metzels, Neubrunn, Nordheim, Oberhof, Oberkatz, ObermaÃ feld-Grimmenthal, OberschÃ ¶nau, Oberweid, Oepfershausen, Queienfeld, Rentwertshausen, RhÃ ¶nblick, Rippershausen, Ritschenhausen, Rohr, Rosa, RoÃ dorf, Rotterode, Schmalkalden, Schwallungen, Schwarza, Schwickershausen, Springstille, Steinbach-Hallenberg, Stepfershausen, SÃ ¼lzfeld, Trusetal, Unterkatz, UntermaÃ feld, UnterschÃ ¶nau, Unterweid, Utendorf, Vachdorf, Viernau, Wahns, Wallbach, Walldorf, Wasungen, Wernshausen, WÃ ¶lfershausen, Wolfmannshausen, Zella-Mehlis Im Landkreis SÃ ¶mmerda: Alperstedt, Andisleben, Bilzingsleben, BÃ ¼chel, Elxleben, FrÃ ¶mmstedt, GangloffsÃ ¶mmern, Gebesee, Griefstedt, GroÃ rudestedt, GÃ ¼nstedt, HaÃ leben, Henschleben, Herrnschwende, Kannawurf, KindelbrÃ ¼ck, NÃ ¶da, Riethgen, Riethnordhausen, Ringleben, SchloÃ vippach, Schwerstedt, SÃ ¶mmerda, StrauÃ furt, Udestedt, Walschleben, WeiÃ ensee, Werningshausen, Witterda, Wundersleben Stadt Suhl Unstrut-Hainich-Kreis Wartburgkreis (4) The list of restricted zones in Zone B (serotype 2) is replaced by the following: Zone B (serotype 2) Italy Abruzzo : LAquila with the exception of all municipalities belonging to the local health unit of Avezzano-Sulmona Lazio : Rieti, Roma, Viterbo Toscana : Grosseto Umbria : Terni and Perugia